Proceeding pursuant to CPLR article 78 inter alia to annul a determination of the respondent Commissioner of the New York State Department of Social *874Services, dated December 23, 1974, which, after a statutory fair hearing, affirmed a determination of the respondent Commissioner of the New York City Department of Social Services which discontinued public assistance payments to petitioner for the benefit of herself and her three minor children on the ground that she had failed to furnish necessary information in order to enable respondents to establish her eligibility, and that of her children, for public assistance. Determination confirmed and proceeding dismissed on the merits, without costs. In our opinion, the determination to discontinue relief payments was supported by substantial evidence. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.